

113 HR 3477 IH: Veterans Legal Support Act of 2013
U.S. House of Representatives
2013-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3477IN THE HOUSE OF REPRESENTATIVESNovember 13, 2013Ms. Norton introduced the following bill; which was referred to the Committee on Veterans’ AffairsA BILLTo authorize the Secretary of Veterans Affairs to provide support to university law school programs that are designed to provide legal assistance to veterans, and for other purposes.1.Short titleThis Act may be cited as the Veterans Legal Support Act of 2013.2.Department of Veterans Affairs support for university legal clinics that assist veterans(a)Support authorizedThe Secretary of Veterans Affairs may provide support to one or more university law school programs that are designed to provide legal assistance to veterans.(b)Eligible programsPrograms of university law schools which may receive support under subsection (a) may include programs that assist veterans with—(1)filing and appealing claims for benefits under laws administered by the Secretary; and(2)such other civil, criminal, and family legal matters as the Secretary considers appropriate.(c)Financial support(1)In generalThe support provided a program under subsection (a) may include financial support of the program.(2)Limitation on amountThe total amount of financial support provided under subsection (a) in any fiscal year may not exceed $1,000,000.(3)FundingAmounts for financial support under subsection (a) shall be derived from amounts appropriated or otherwise made available to the Medical Services account of the Department of Veterans Affairs.